Citation Nr: 1307711	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  11-33 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer as secondary to service-connected skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1952 to September 1958. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the RO in Jackson, Mississippi.  Jurisdiction of the claim is with the RO in Little Rock, Arkansas.

In February 2012, the Veteran and his wife presented testimony from the RO in Little Rock, Arkansas, via videoconference Board hearing chaired by the undersigned Veterans Law Judge, seated in Washington, D.C.  A transcript of the hearing is associated with the claims file.

The claim at issue was previously remanded by the Board in July 2012 for further evidentiary development of requesting a VA medical opinion for service connection for prostate cancer as secondary to service-connected skin cancer.  For reasons explained below, the August 2012 VA nexus opinion did not comply with the Board's remand order and was not adequate for rating purposes.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

This matter was previously before the Board in July 2012 at which time it was remanded for further medical nexus opinion on the secondary service connection question of relationship of the Veteran's prostate cancer to radiotherapy that was used as treatment for the service-connected skin cancer.  See 38 C.F.R. § 3.310 (2012).  As explained below, that development was not fully accomplished; therefore, once again, the issue of service connection for prostate cancer residuals must be remanded for medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2009, the Veteran's private physician (Dr. S.F.) reported that the Veteran has a history of radiotherapy (for service-connected skin cancer) in the past which has been shown in experimental studies and in evaluation of veterans to have some correlation with instances of carcinoma of the prostate.  While this is an acknowledgement that a secondary relationship is possible to the Veteran's service-connected skin cancer, it does not express an opinion with any degree of certainty.

Pursuant to the Board's July 2012 remand, the RO obtained a medical opinion in August 2012 to assist in determining whether the Veteran's prostate cancer was causally or etiologically related to service-connected skin cancer, to include on the basis of radiation therapy received for the treatment of skin cancer.  The VA examiner noted that the Veteran was exposed to radiation in 1958 in the Pacific and stated that the extent of the Veteran's radiation exposure (calculated at less than 40 rems) was not a factor in the etiology of the Veteran's prostate cancer.  Although the VA examiner opined that the Veteran's prostate cancer was not casually or etiologically related to skin cancer on the basis of radiation exposure, it appears that this opinion was based only on in-service radiation exposure, and did not consider the contention that the Veteran's prostate cancer may be a result of his exposure to radiotherapy used as treatment for his service-connected skin cancer, including taking into account the fact of such exposure.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  As this medical opinion is inadequate, a remand is required.

Accordingly, the issue of service connection for prostate cancer on a secondary basis (as secondary to radiation therapy for service-connected skin cancer) is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who provided the August 2012 VA medical opinion.  If that examiner is not available, obtain an opinion from another appropriate VA examiner.  If the reviewer determines that examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The relevant documents in the claims folder should be made available to and reviewed by the reviewer/examiner.

The reviewer/examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's prostate cancer is causally or etiologically related to the Veteran's skin cancer, to include on the basis of radiation therapy received for skin cancer.  In offering this opinion please note and discuss 
Dr. S.F.'s letter dated December 17, 2009.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the remanded claim for service connection for prostate cancer on a secondary basis (as secondary to radiation therapy for service-connected skin cancer).  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veteran's Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


